Citation Nr: 1024663	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  08-30 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent 
for bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative arthritis of the right hip.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative arthritis of the right knee.

4. Entitlement to an initial evaluation in excess of 10 percent 
for degenerative arthritis of the right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to January 
1975.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2010, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A transcript of this hearing 
was prepared and associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has claimed entitlement to an initial rating in 
excess of 30 percent for bilateral hearing loss and initial 
ratings in excess of 10 percent for degenerative arthritis of the 
right hip, right knee, and right ankle.  He essentially contends 
that these disabilities have gotten worse since his last QTC 
examinations.

The record reflects that the Veteran last underwent a QTC 
examination for his hearing loss disability in August 2007.  At 
his May 2010 hearing, the Veteran testified that he has been 
issued hearing aids since his most recent QTC examination.  The 
Board notes that the August 2007 QTC examination does not reflect 
that the Veteran used hearing aids, while recent VA medical 
records reflect that he does.  

With respect to the remaining issues on appeal, the Board notes 
that the most recent QTC examination report addressing the 
Veteran's right ankle disability is from April 2009 and the most 
recent QTC examination report to address the right hip and right 
knee claims is from August 2007.  At his May 2010 hearing, the 
Veteran testified that each of these conditions has worsened 
since last examined for rating purposes.  His representative 
expressly stated that the Veteran had been issued a wheeled 
disabled chair within the last 60 days because of the chronic 
severity of the orthopedic conditions.  

The Board recognizes that a lay person, such as the Veteran, is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  However, lay testimony is 
competent when it regards the readily observable features or 
symptoms of injury or illness and 'may provide sufficient support 
for a claim of service connection.'  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions).  The Board finds that the Veteran is 
competent to report that he now requires a special wheeled chair 
due to his orthopedic disabilities.  The Veteran is also 
competent to report that his hearing has worsened since his last 
VA examination.  The Board therefore finds that a remand is 
necessary in order to schedule new VA examinations for the 
disabilities at issue.

Finally, the Board notes that the most recent VA medical records 
in the Veteran's claims file are from November 2009, while the 
Veteran has expressly reported that he has received VA medical 
treatment more recently.  On remand, therefore, the AMC should 
request all of the Veteran's VA medical records from November 
2009 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA medical 
records from November 2009 through the 
present, and associate these copies with the 
claims file.

2.  Following the above, the Veteran should 
be provided an audiological examination to 
determine the severity of his service-
connected bilateral hearing loss.  The claims 
folders must be reviewed by the examiner in 
connection with the examination, and a 
complete history should be elicited directly 
from the Veteran.  All indicated tests and 
studies, to include a puretone audiometry 
test and a controlled speech discrimination 
test (Maryland CNC), should be conducted and 
all findings should be reported in detail.  

3.  The AMC should make arrangements for the 
Veteran to undergo an appropriate VA 
examination to determine the nature and 
extent of his service-connected degenerative 
arthritis of the right hip, right knee, and 
right ankle.  The claims folders must be 
reviewed by the examiner in connection with 
the examination, and a complete history 
should be elicited directly from the Veteran.  
Any tests or studies deemed necessary should 
be conducted.  

The examiner should describe all pertinent 
symptomatology associated with the Veteran's 
right hip, right knee, and right ankle 
disabilities and should provide the following 
information:  

a.  The examiner should specifically state 
range of motion findings for the right hip, 
right knee, and right ankle.  

b.  The examiner should comment on whether 
any of these disabilities exhibits weakened 
movement, excess fatigability, 
incoordination, or pain on use attributable 
to the service-connected disability (if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to these 
symptoms).

c.  The examiner should discuss whether pain 
significantly limits functional ability 
during flare-ups or following repeated use 
(these determinations should also, if 
feasible, be portrayed in terms of the degree 
of additional range of motion loss due to 
pain on use or during flare-ups).

d.  The examiner should opine as to whether 
the Veteran has subluxation or lateral 
instability of the right knee, and if he 
does, should describe its severity.

3.  After the development requested above has 
been completed, again review the record.  If 
any benefit sought on appeal remains denied, 
the Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


